March 24, 2017 Andrei Gurduiala  Chief Executive Officer Crona Corp.  Strada Jean-Louis Calderon 31 Bucharest, Romania 030167 Re: Crona Corp.  Registration Statement on Form S-1 Filed February 22, 2017 File No. 333-216180 Dear Messrs.: This letter sets forth the responses of Crona Corp. (“Company”) to the letter of the reviewing staff of the Securities and Exchange Commission (the “Staff”) in connection with the above referenced filing as set forth in the letter of March 21, 2017. General 1. You state that you do not believe you are a shell company because you have “hard assets” and “real business operations.” In this regard, we note that you were incorporated within that last six months, your activities to date are limited, you plan to use the proceeds from this offering to “start” operations, and you have one customer and no revenues. We consider these to be no or nominal operations. Moreover, you have nominal cash and assets. Please provide us with a more detailed and quantified analysis supporting your assertion that you are not a “shell company” as defined in Rule 405 of the Securities Act of 1933, or revise to disclose that you are a shell company and provide appropriate related disclosure. Response: We do not believe that Crona Corp. is a “shell company” as defined in Securities Act Rule 405 of Regulation C under the Securities Act, as amended.
